ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2020-12-11_JUD_01_ME_03_EN.txt.                       371 	




                                         DECLARATION OF JUDGE GAJA



                         Assignment of a building for the use as premises of a diplomatic mission —
                      Vienna Convention on Diplomatic Relations — Absence of a requirement that the
                      receiving State gives its consent — Application of laws and regulations of the
                      receiving State — Positions taken by certain receiving States with regard to the
                      location of premises of missions — Alleged abuse of rights by the sending State —
                      Compliance by the receiving State with its obligations under the Convention.


                         1. I agree with the decision of the Court that France did not commit
                      any violation of its obligations under Article 22 of the Vienna Conven-
                      tion on Diplomatic Relations (hereinafter the “Convention”) with regard
                      to the building located at 42 avenue Foch in Paris. However, in reaching
                      this conclusion, I do not share the view that, by objecting to the notifica-
                      tions made by Equatorial Guinea on 4 October 2011 and again on later
                      dates, France prevented the building at 42 avenue Foch from acquiring
                      the status of premises of a diplomatic mission.
                         2. The issue is whether consent, expressed or implied, of the receiving
                      State is a precondition for the sending State to be able to use a building
                      as premises of a diplomatic mission. The starting‑point of an analysis of
                      this issue is the definition of “premises of the mission” contained in the
                      Convention, to which both France and Equatorial Guinea are parties.
                      According to Article 1 (i) of the Convention, “the ‘premises of the mis-
                      sion’ are the buildings or parts of buildings and the land ancillary thereto,
                      irrespective of ownership, used for the purposes of the mission including
                      the residence of the head of the mission”.

                         3. Article 1 (i) of the Convention refers to the use of a building by the
                      sending State, whether as owner or as otherwise entitled to do so. The
                      provision does not specify how a building may be chosen by the sending
                      State in order to be “used for the purposes of the mission”. The definition
                      in the Convention does not include any reference to a requirement that
                      the receiving State previously consents, or at least does not object, to the
                      sending State’s choice of the building. The text points to the absence of
                      any such requirement.
                         4. The definition of premises of the mission has to be considered also
                      in the context of other provisions of the Convention. A reference to the
                      use of a building as premises of the mission may be found in Article 12,
                      which reads: “The sending State may not, without the prior express con-
                      sent of the receiving State, establish offices forming part of the mission in
                      localities other than those in which the mission itself is established.” This
                      suggests that, on the basis of an a contrario argument, no consent, or at

                      75




6 Ord_1204.indb 146                                                                                       19/01/22 08:24

                      372 	     immunities and criminal proceedings (decl. gaja)

                      least no express consent, is required for the use as premises of the mission
                      of a building located where “the mission itself is established”, ordinarily
                      the capital city. Although this a contrario argument may not appear to be
                      decisive, Article 12 reinforces the interpretation of the Convention to the
                      effect that it does not require the receiving State’s consent in the far more
                      frequent case of buildings located in the capital city. If consent of
                      the receiving State were required for the choice of a building assigned to
                      be premises of the mission, there would have been no need for the provi-
                      sion contained in Article 12, except for the specification that, when the
                      buildings are located outside the capital city, consent needs to be
                      “express”.
                         5. Another relevant reference to the premises of the mission is con-
                      tained in Article 21, paragraph 1, of the Convention, according to which
                      “[t]he receiving State shall either facilitate the acquisition on its territory,
                      in accordance with its laws, by the sending State of premises necessary for
                      its mission or assist the latter in obtaining accommodation in some other
                      way”. The purpose of this provision is to make it easier for the sending
                      State to find a suitable building, not to prevent it from using a building as
                      premises of the mission. Also, this provision casts doubts on the existence
                      of an implicit requirement for the receiving State’s consent.
                         6. Thus, considered in its text and context, Article 1 (i) does not indi-
                      cate that consent of the receiving State is required under the Convention.
                      This finds an additional reason in the fact that an objection made by the
                      receiving State would likely cause considerable inconvenience and finan-
                      cial loss to the sending State if it came after the acquisition of the building
                      was completed.
                         7. To suggest, as the majority does, that an objection of the receiving
                      State, when it passes a test of timeliness, non-­     arbitrariness and non-­
                      discrimination, precludes the use of a building for the purposes of the
                      mission would be tantamount to setting forth a general requirement of
                      consent on the part of the receiving State.
                         8. It has been maintained that respect for the sovereignty of the receiv-
                      ing State implies the need to let that State have a say in the location of the
                      premises of the mission. However, the conception that these premises are
                      “extraterritorial” has long been abandoned and has not been endorsed by
                      the Convention. The premises of the mission are inviolable, but they do
                      not impinge on the territorial sovereignty of the receiving State.

                         9. This does not mean that certain interests of the receiving State can-
                      not be protected with regard to the location of diplomatic premises. Since
                      premises of missions are placed in the receiving State’s territory, legisla-
                      tion of the receiving State applies to the relevant building. As specified
                      in Article 41, paragraph 1, of the Convention with regard to diplomatic
                      privileges and immunities, “laws and regulations of the receiving State”
                      need to be respected. These laws and regulations include provisions
                      on town planning and on zoning for security reasons. However, no issue
                      of town planning or zoning was raised in the present case. There are

                      76




6 Ord_1204.indb 148                                                                                      19/01/22 08:24

                      373 	     immunities and criminal proceedings (decl. gaja)

                      premises of diplomatic missions of several States in the area around
                      42 avenue Foch. Correspondence concerning a mission located at 64 ­avenue
                      Foch was supplied by France (Counter-­Memorial of France, Anns. 12
                      and 13).
                         10. A certain number of receiving States have enacted legislation or
                      sent circular notes to foreign missions asserting a right to refuse their
                      consent to the sending States’ future choice of buildings as diplomatic
                      premises. So far as is known, these statements have not elicited any objec-
                      tion by the sending States concerned, either in general or in a case where
                      the receiving State refused consent. However, this practice, most of which
                      is recent, is insufficient for establishing a customary rule or an “agreement
                      between the parties regarding the interpretation” of the Convention,
                      which would be relevant according to Article 31, paragraph 3, of the
                      Vienna Convention on the Law of Treaties. Legislation and circular notes
                      are meant to address the specific situation of missions located in the terri-
                      tory of the receiving State. Many States which failed to react to the posi-
                      tion taken by a receiving State did not necessarily acquiesce to acquiring
                      an obligation to secure the receiving State’s consent for the location of
                      future premises. Some States may have refrained from reacting because
                      they considered themselves unlikely to be affected by the position taken
                      by the receiving State in question. Nevertheless, should a receiving State’s
                      position concerning the requirement of consent have been accepted by
                      one or more sending States, this would lead to the establishment for those
                      States of an obligation to secure the receiving State’s consent before being
                      able to assign a building as premises of their diplomatic mission.


                         11. While there is the possibility that certain sending States agreed to
                      the requirement that consent be secured from a receiving State, it seems
                      difficult to reach the conclusion that such a requirement has been set
                      forth for sending States in their relations with France. There is no evi-
                      dence of a claim by France that, in general, the location of premises of
                      missions in Paris is conditional on the receiving State’s consent or at least
                      on the lack of objection on its part. In the absence of such a claim, no
                      agreement concerning a requirement of the receiving State’s consent for
                      the assignment of premises of diplomatic missions in Paris may be said to
                      have come into existence under international law. There is no mention of
                      consent among the criteria summarized by the French Ministry of For-
                      eign and European Affairs in its note of 11 October 2011 to the French
                      Ministry of Justice when answering an inquiry by investigating judicial
                      authorities (Memorial of Equatorial Guinea, Ann. 35).


                        12. Even in its relations with Equatorial Guinea, France’s objection to
                      the assignment of the building was, from October 2011 to July 2012,
                      focused on the lack of an effective use of the building for the purposes of
                      the mission (ibid., Anns. 34 and 45). Only on 6 August 2012 did the

                      77




6 Ord_1204.indb 150                                                                                   19/01/22 08:24

                      374 	     immunities and criminal proceedings (decl. gaja)

                      French Ministry of Foreign and European Affairs refer, as the reason for
                      its objection, to criminal proceedings concerning the building and thus
                      implicitly to the need for a form of consent on the part of the receiving
                      State (Memorial of Equatorial Guinea, Ann. 49).

                         13. France’s subsidiary argument that the assignment of the building
                      at 42 avenue Foch for the purpose of the diplomatic mission constituted
                      an abuse of right by Equatorial Guinea is based on the idea that the
                      attachment of the building (saisie pénale immobilière) and the subsequent
                      confiscation in the criminal proceedings would have been affected by that
                      step. However, neither measure was precluded, or could have been pre-
                      cluded, by the assignment of the building as premises of a diplomatic
                      mission. These measures relate to the ownership of the building, not to its
                      use as premises of a diplomatic mission. Therefore, the assignment of the
                      building as premises of the mission, whatever its intended purpose, can-
                      not be viewed as an abuse of rights.
                         14. Should the use of the building at 42 avenue Foch as premises of the
                      diplomatic mission have started on 27 July 2012, as indicated in the
                      Note Verbale of the sending State of the same date (ibid., Ann. 47),
                      France was bound from that date to respect its obligations under Arti-
                      cle 22 of the Convention with regard to that building. Equatorial Guinea
                      failed to substantiate any claim that these obligations have been violated
                      by France.

                      (Signed) Giorgio Gaja.




                      78




6 Ord_1204.indb 152                                                                                 19/01/22 08:24

